—Judgment unanimously affirmed. Memorandum: Supreme Court properly admitted in evidence the hearsay statements of the victim. Those statements were relevant to establish defendant’s motive, and their probative value outweighed their potential for prejudice (see, People v Mixon, 203 AD2d 909, lv denied 84 NY2d 830, 909). Defendant failed to preserve for our review his contention that the prosecutor’s summation was inflammatory (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s further contention that the conviction is not supported by legally sufficient evidence is also unpreserved for our review (see, People v Gray, 86 NY2d 10, 19). The sentence is neither unduly harsh *1036nor severe. We have reviewed defendant’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Murder, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Lawton, JJ.